Citation Nr: 1212749	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  06-34 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling, prior to March 3, 2011, for service-connected panic disorder.

2.  Entitlement to an evaluation in excess of 30 percent disabling, from March 3, 2011, forward, for service-connected panic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1982 and from January 2003 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which granted service connection for a panic disorder with a 10 percent evaluation retroactively effective from October 17, 2005.

In September 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC to afford the Veteran a VA psychiatric examination.  That action completed, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding this matter is included in the Duties to Notify and Assist section of this decision.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  Prior to March 3, 2011, the Veteran's panic disorder was manifested by symptoms that more nearly approximated occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks, but not occupational and social impairment with reduced reliability and productivity.

2.  From March 3, 2011, forward, the Veteran's panic disorder was manifested by symptoms that more nearly approximated occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to March 3, 2011, the criteria for an initial 30 percent disability rating, but not higher, for service-connected panic disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9412 (2011).

2.  From March 3, 2011, forward, the criteria for a 50 percent disabling rating, but not higher, for service-connected panic disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9412 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's increased rating claims arise from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlop v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO has obtained all available service and VA treatment records, in addition to the Veteran's private psychiatric treatment reports.  The Veteran was afforded a VA psychiatric examination in June 2006 with an addendum medical opinion in November 2006.  As discussed above, the Veteran was afforded a VA psychiatric examination in March 2011 pursuant to the September 2010 Board Remand.  The Board finds that the RO is in substantial compliance with those Remand instructions as the examination results from the March 2011 VA examination are of record and are discussed in detail below.  Stegall v. West, 11 Vet. App. 268 (1998).  The March 2011 VA examination is adequate for VA compensation purposes as the examiner conducted all necessary tests and evaluations to complete a full assessment of the Veteran's psychiatric disability.

Indeed, neither the Veteran nor his representative has argued that any of the VA examinations were inadequate for rating purposes.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran has also not claimed that VA has failed to comply with the requirements of the VCAA.

II.  Increased Rating Claim

Service-connected disabilities are rated in accordance with VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule), which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  When after considering carefully all procurable and assembled data a reasonable doubt arises regarding the degree of disability, the Board shall resolve such doubt in favor of the claimant.  38 C.F.R. § 4.3.  In all such claims, separate ratings for separate periods of time, as the evidence may show, is considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (extending Fenderson to all increased rating claims).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As was previously noted, in June 2006, the RO granted service connection for a panic disorder and assigned an initial 10 percent rating retroactively effective from October 2005.  In November 2011, the RO assigned an evaluation of 30 percent rating for a panic disorder, effective March 3, 2011.  Parenthetically, the Board notes that because the ratings assigned for the Veteran's service-connected panic disorder are not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Panic disorder is rated under Diagnostic Code 9412, which provides for a 10 percent evaluation where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9412.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is appropriate where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including at work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of the Veteran's close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM- IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board will first determine whether an initial evaluation in excess of 10 percent disabling is warranted for the Veteran's service-connected panic disorder prior to March 3, 2011.

In December 2005, a VA behavioral nursing screening indicated that the Veteran was anxious, irritable, and depressed.  The Veteran reported episodes of anxiety, palpitation, fear, crying easily, anhedonia, irritability, ill humor, and war memories.  Upon evaluation, the Veteran was fully oriented, he had thoughts of worthlessness but was coherent, relevant, and logical, his memory was intact, and he had fair judgment and insight.

Later that same day, the Veteran underwent a psychiatric evaluation by a VA staff psychiatrist.  The Veteran reported that he experienced anxiety attacks associated with "tremors, palpitations, fear to die, fear to be crazy, and shortness of breath (SOB)," which lasted 10 minutes.  He reported that in that past month, he experienced two to three anxiety attacks and had anticipatory anxiety for more than one month.  He denied feeling sad and had no suicidal or homicidal ideas.

Upon mental status exam, the Veteran was appropriately dressed and groomed, had anxious mood and broad affect, was coherent, relevant, and logical, had no phobias, obsessions, or hallucinations, was fully oriented, had preserved memory and concentration, and good insight and judgment.  While the Veteran did report having anxiety attacks, the VA psychiatrist indicated that he did not have panic attacks.

At that time, the diagnostic impression was panic disorder.

In February 2006, a VA psychiatry note indicated that the Veteran reported having anxiety episodes on average of two to three episodes per month since June 2004.  However, he indicated a slight improvement and reported having one to two episodes per month but with mild symptomatology.  Regardless, the Veteran also stated that the continued to avoid crowds or being outside his home.  He commented that at times, he had crying spells and felt somewhat sad but denied feelings of worthlessness, hopelessness, or helplessness, and denied suicidal or homicidal thoughts.

The diagnostic impression was panic disorder with agoraphobia and was assigned a GAF score of 70.

Another VA psychiatry note from March 2006 indicated that the Veteran did not report family or job problems, but did report being diagnosed with panic attacks and feeling depressed.

In June 2006, the Veteran was afforded a VA psychiatric examination.  The examiner indicated her review of the claims file, including the Veteran's medical records.  The examination report noted that the Veteran was married with two children and described his family relationship as "normal."  He gets together with relatives, attends church and plays with grandchildren.

Upon further questioning, the Veteran reported spontaneous episodes with symptoms of "SOB, anxiety, palpitations, choking sensation, fear of losing control, feelings of impending doom," and "cold chills."  He indicated that these episodes occurred about one time per week and previously had them on a daily basis.  Significantly, the examiner noted, "Avoidance of crowded places, since his return from his military tour, on a daily basis, moderate severity."

The June 2006 VA examiner indicated that the Veteran appeared neatly groomed, was tearful during the interview, and had spontaneous speech, a cooperative attitude, constricted affect, depressed mood, intact attention, unremarkable thought process and content, no delusions, intact judgment and insight, no hallucinations, no ritualistic behavior, no homicidal or suicidal thoughts, good impulse control, and normal memory.  Also, the Veteran was fully oriented and reported sleep impairment.  However, in this regard, the Board notes that the Veteran is also service connected for sleep apnea and the Veteran's sleep impairment was clearly attributed to his diagnosed sleep apnea.  Again, although the Veteran reported having "spontaneous episodes" with anxiety, the examiner indicated that he did not have panic attacks.

The VA examiner diagnosed the Veteran with panic disorder and concluded that his mental disorder symptoms were controlled by continuous medication.  He was assigned a GAF score of 65.

Later that month, in June 2006, a VA screening note from the mental health clinic indicated that the Veteran was alert, attentive, fully oriented, cooperative, reasonable, and appropriately groomed, but was agitated and had an anxious mood.  Visual hallucinations and illusions were noted and the Veteran had suicidal ideation which was passive without a plan.  His insight was limited, his judgment was impulsive, and his memory was intact.  At that time, he was admitted to the mental health clinic.

An addendum medical opinion, dated November 2006, which was provided by the June 2006 VA examiner did not provide additional evidence relevant to the applicable rating criteria.

In February 2010, the Veteran's treating psychiatrist, Dr. "C.E.H.L.," provided a letter which read:

[The Veteran] has been working despite symptoms, which occasionally caused decrease in work efficiency or inability to perform as expected, especially when chronic, treatment refractory symptoms such as anxiety, depressed mood, insomnia, poor memory and concentration, panic attacks, paranoid traits, nightmares, physiologic reactivity to cues and/ or avoidance rise in intensity.  He has shown these symptoms throughout the years.

Overall, the Board finds that the Veteran's panic disorder symptomatology more nearly approximated the criteria for a 30 percent rating under Diagnostic Code 9412, prior to March 3, 2011.  During this period, while the Veteran was given GAF scores of 65 and 70, indicating mild social and occupational impairment due to the Veteran's panic disorder, other evidence of record indicates more serious impairment, specifically, his anxiety attacks (occurring weekly or less often) and depressed mood.  Indeed, the Veteran's treating psychiatrist clearly indicated that his panic disorder symptoms occasionally caused decrease in the Veteran's work efficiency or inability to perform as expected.  Despite these problems, however, the evidence does not demonstrate that the Veteran's panic disorder, prior to March 3, 2011, manifested in social and occupational impairment with reduced reliability and productivity, warranting a 50 percent disability rating, much less deficiencies in most areas or symptoms consistent with total occupational and social impairment.  Indeed, during this period on appeal, the Veteran was employed and remained married.  

In short, the medical evidence of record prior to March 3, 2011, establishes that the Veteran's panic disorder resulted in social impairment due to some mild to moderate social symptoms, indicating a disability evaluation no greater than 30 percent disabling.

The Board will now determine whether an evaluation in excess of 30 percent disabling is warranted for the Veteran's service-connected panic disorder from March 3, 2011, forward.

The controlling medical evidence during this period on appeal is a VA psychiatric examination conducted on March 3, 2011, pursuant to the September 2010 Board Remand.

At that time, the Veteran reported experiencing anxiety attacks, which occurred three times per week.  He also reported sleeping difficulties and episodes of sadness with crying spells, which were variable, severe, and since service.

Upon psychiatric examination, the examiner noted that the Veteran was appropriately dressed, his psychomotor activity was tense, his speech was spontaneous, he had a cooperative attitude, constricted affect, anxious and depressed mood, intact attention, no delusions, and was fully oriented.  The examiner also indicated that the Veteran had no obsessive or ritualistic behavior and explicitly noted that he had panic attacks as previously described.  He had no suicidal or homicidal thoughts, and had mildly impaired recent memory.  

The March 2011 VA examiner diagnosed the Veteran with panic disorder and assigned him a GAF score of 60, indicating moderate symptoms.  Most significantly, the examiner concluded that there was reduced reliability and productivity due to the Veteran's panic disorder symptoms.  Specifically, the examiner indicated that the Veteran's mood instability reduced his reliability and productivity.  

Based on the March 2011 VA examination, particularly, the March 2011 examiner's finding that the Veteran's panic disorder manifested in reduced reliability and productivity, the Board finds that the Veteran's panic disorder symptomatology more nearly approximates the criteria for a 50 percent rating under Diagnostic Code 9412, from March 3, 2011, forward.  However, the March 2011 VA examiner specifically indicated that the Veteran's panic disorder and symptoms did not result in deficiencies in areas of judgment, thinking, family relations, work, mood, or school.  As such, an increased rating of 50 percent disabling, but not higher, is warranted.  The evidence simply does not support a 70 percent evaluation for the Veteran's panic disorder from March 3, 2011, forward.  It also clearly is not consistent with symptoms productive of total occupational and social impairment.

Extraschedular

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Further, the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has also clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for extraschedular consideration is not warranted in this case for any time period on appeal.

During each time period on appeal, ratings have been assigned that contemplate the disability and symptomatology of each manifestation of the Veteran's disability resulting from a panic disorder.  There are no manifestations of the Veteran's panic disorder that have not been contemplated by the rating schedule and adequate evaluations were assigned (30 percent disabling prior to March 3, 2011 and 50 percent disabling from March 3, 2011, forward) based on evidence showing the symptomatology and/or disability.

The June 2006 VA examiner indicated that the Veteran lost 10 weeks of work in the past 12-month period.  However, it was also clearly noted that the causes of the time lost from work were "medical appointments and physical condition."  This evidence does not rise to the level of marked interference with employment due to the Veteran's service-connected panic disorder.

Also, the March 2011 VA examiner noted that the Veteran lost 5 weeks of work in the past 12-month period.  Again, the causes of this time lost from work were medical appointments and low motivation.  Significantly, while the examiner indicated that increased absenteeism was a problem related to occupational functioning, this reduced reliability and productivity is already contemplated in the applicable rating criteria and in the 50 percent evaluation assigned herein.

The Board also notes that in June 2006, the Veteran was admitted to the mental health clinic.  However, this one-time hospitalization is not indicative of frequent periods of hospitalizations due to panic disorder and does not rise to the level of an unusual disability picture.

Finally, while there is some evidence of interference with employment, since there is no assertion that the Veteran's disability precludes him from obtaining or maintaining any gainful employment, the Board further concludes that there is no basis to find that the record has raised an included claim of entitlement to a total disability rating based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Simply stated, the rating criteria reasonably describe the Veteran's disabilities both prior to March 3, 2011, and from March 3, 2011, forward.  Therefore, no referral for extraschedular consideration is required during either period on appeal and no further analysis is in order.








ORDER

Entitlement to an initial 30 percent disability rating, but not higher, for service-connected panic disorder prior to March 3, 2011, is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.

Entitlement to a 50 percent disability rating, but not higher, for service-connected panic disorder from March 3, 2011, forward, is granted, subject to the applicable laws and regulations concerning the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


